      Case: 1:19-cv-02142 Document #: 19 Filed: 07/02/19 Page 1 of 11 PageID #:44




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
 SARETHA C. WILLIAMS,

                     Plaintiff,
 v.                                                           CASE NO. 1:19-cv-02142

                                                               Hon. Sharon J. Coleman
 FIRST NATIONAL COLLECTION
 BUREAU, INC.,

                   Defendant.

         DEFENDANT FIRST NATIONAL COLLECTION BUREAU, INC.’S
       MOTION TO DISMISS PURSUANT TO RULE 12(b)(1) AND RULE 12(b)(6)

        Defendant First National Collection Bureau, Inc. (“FNCB” or “Defendant”) files its Motion

to Dismiss pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure, seeking

dismissal of Plaintiff’s claims with prejudice, as follows:

                                        INTRODUCTION

        In her initial Complaint, Plaintiff Saretha Williams (“Plaintiff”) alleged that FNCB’s

dunning letter (dated September 28, 2018) violated § 1692e(5), (10) and § 1692f of the Fair Debt

Collection Practices Act (“FDCPA”) by falsely communicating to Plaintiff that a judgment has

been entered against her. Doc. 1 at ¶¶ 25-30. Defendant provided a copy of the judgment entered

against Plaintiff and Plaintiff indicated her intention to file an amended complaint. Doc. 11.

        On June 24, 2019, Plaintiff filed her Amended Complaint now alleging that FNCB’s

dunning letter (dated September 28, 2018) violated § 1692e(5), (10) and § 1692f of the FDCPA

because it attempted to collect upon an “uncollectable” judgment and threatened to file a lawsuit

against Plaintiff. Doc. 15. Plaintiff contends that the judgment was “not collectible, as it was filed




Defendant’s Motion to Dismiss                                                             Page 1 of 11
     Case: 1:19-cv-02142 Document #: 19 Filed: 07/02/19 Page 2 of 11 PageID #:44




in the wrong county.” Id. at ¶ 11. Per Plaintiff, the letter at issue, in relevant part, concerns the

following two sentences:

        This is to advise you that a judgment has been entered against you. The
        judgment against you has been placed with our office for collection by our
        client LVNV Funding, LLC.

Id. at ¶ 10; see also Exhibit A.

        Plaintiff’s allegations are untenable because (1) this Court lacks subject matter jurisdiction

over this case; (2) there was, in fact, a judgment entered against Plaintiff; and (3) neither FNCB’s

letter nor the language at issue indicate that Defendant threatens to file suit against Plaintiff.

Consequently, Plaintiff cannot prevail on her claims that FNCB violated the FDCPA.

                                       STANDARD OF LAW

A.      Rule 12(b)(1)

        A Rule 12(b)(1) motion to dismiss requires a court to dismiss any action for which it lacks

subject matter jurisdiction. FED. R. CIV. P. 12(b)(1). The Rooker-Feldman doctrine provides that

lower federal courts do not have jurisdiction over claims seeking review of state court judgments

in civil matters. Kelley v. Med-1 Solutions, LLC, 548 F.3d 600, 603 (7th Cir. 2008) (citing Brokaw

v. Weaver, 305 F.3d 660, 664 (7th Cir. 2002)). The doctrine prevents “state-court losers” from

suing in federal court for “injuries caused by state-court judgments” and “inviting district court

review and rejection of those judgments.” Lance v. Dennis, 546 U.S. 459, 464 (2006) (citing Exxon

Mobil v. Saudi Basic Industries, 544 U.S. 280, 284 (2005)); Kelley, 548 F.3d at 603.

B.      Rule 12(b)(6)

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

The plausibility standard requires a plaintiff to show at the pleading stage that success on the merits


Defendant’s Motion to Dismiss                                                                 Page 2 of 11
     Case: 1:19-cv-02142 Document #: 19 Filed: 07/02/19 Page 3 of 11 PageID #:44




is more than a “sheer possibility.” Id. Consequently, although well-pled factual allegations in the

plaintiff’s complaint is taken as true, a plaintiff must provide “more than an unadorned, the

defendant-unlawfully-harmed-me accusation.” Id., at 678 (citing Twombly, 550 U.S. at 555).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged . . . .

Where a complaint pleads facts that are merely consistent with a defendant’s liability, it stops short

of the line between possibility and plausibility of entitled to relief.” Id. at 687 (citing Twombly,

550 U.S. at 557).

                                ARGUMENTS & AUTHORITIES

A.     This Court May Consider FNCB’s Letter dated September 28, 2018.

       This Court should consider FNCB’s letter dated September 28, 2018 as part of the pleading.

Any exhibits attached to a complaint, as well as documents attached to a motion to dismiss that

are referred to in a complaint and central to a plaintiff's claim, are considered as part of the

pleadings. See Wright v. Assoc. Ins. Companies, 29 F.3d 1244, 1248 (7th Cir. 1994) (citing Venture

Assoc. v. Zenith Data Sys., 987 F.2d 429, 431 (7th Cir. 1993).

       Plaintiff references FNCB’s letter dated September 28, 2018 as “Exhibit A, a true and

correct copy of Defendant’s dunning letter sent to Plaintiff dated September 28, 2018” in her

Amended Complaint. Doc. 15 at ¶ 9. Moreover, the letter at issue is central to Plaintiff’s claim as

it is the content of the letter, upon which Plaintiff bases her claims. Doc. 15.            No other

representation or conduct is alleged other than the statement in FNCB’s letter dated September 28,

2018. Doc. 15. Plaintiff, however, neglected to attach the letter at issue. Consequently, as an

essential document referred to in Plaintiff’s Amended Complaint and which is central to Plaintiff’s




Defendant’s Motion to Dismiss                                                             Page 3 of 11
     Case: 1:19-cv-02142 Document #: 19 Filed: 07/02/19 Page 4 of 11 PageID #:44




claims, this Court should consider FNCB’s letter to Plaintiff dated September 28, 2018 attached

hereto as Exhibit A for the purposes of this motion.

B.      This Court May Consider the Underlying State Court Judgment.

        This Court should consider the underlying state court judgment against Plaintiff as part of

the pleading. Any exhibits attached to a complaint, as well as documents attached to a motion to

dismiss that are referred to in a complaint and central to a plaintiff's claim, are considered as part

of the pleadings. See Wright v. Assoc. Ins. Companies, 29 F.3d 1244, 1248 (7th Cir. 1994) (citing

Venture Assoc. v. Zenith Data Sys., 987 F.2d 429, 431 (7th Cir. 1993).

      i.       The underlying state court judgment is referred to in Plaintiff’s Amended
               Complaint and is central to Plaintiff’s claims.

        The underlying state court judgment against Plaintiff is referred throughout Plaintiff’s

Amended Complaint and is central to Plaintiff’s claim. Specifically, Plaintiff alleges that the

portion of Defendant’s letter which reads, “This is to advise you that a judgment has been entered

against you. The judgment against you has been placed with our office for collection by our client

LVNV Funding, LLC” is false and misleading because it was “not collectible, as it was filed in

the wrong county.” Doc. 15 at ¶¶10-11 (emphasis added); see also, e.g., ¶ 12 (“Defendant’s

collection letter caused Plaintiff to reasonably believe . . . that a collectible judgment was entered

against her.”) (emphasis added), ¶ 13 (“Defendant attempted to mislead and deceive Plaintiff into

believing that a collectable judgment was entered against Plaintiff in order to induce payment on

the subject debt.”) (emphasis added); ¶ 14 (“there was no collectable judgment entered against

Plaintiff”) (emphasis added). Plaintiff, however, does not attach the underlying state court

judgment. For purposes of this motion, this Court should consider the underlying state court

judgment against Plaintiff attached hereto as Exhibit B.

     ii.       This Court Should Take Judicial Notice of The Underlying State Court Judgment.



Defendant’s Motion to Dismiss                                                             Page 4 of 11
     Case: 1:19-cv-02142 Document #: 19 Filed: 07/02/19 Page 5 of 11 PageID #:44




       Alternatively, should this Court decline to consider the attached Exhibit A for purposes of

this motion, this Court should take judicial notice of the underlying state court judgment. The

Seventh Circuit has established that a court may take judicial notice of matters in the public record

without converting a motion to dismiss into a motion for summary judgment. Ennenga v. Starns,

677 F.3d 766, 773-74 (7th Cir. 2012). Consequently, this Court may consider the underlying state

court judgment in deciding this motion for judgment on the pleadings.

C.     This Court Lacks Subject Matter Jurisdiction Over Plaintiff’s Claims, Because The
       Rooker-Feldman Bars This Court from Determining That The State Court Erred By
       Issuing A Judgment Against Plaintiff.

       This Court should dismiss Plaintiff’s claims under Rule 12(b)(1). The Rooker-Feldman

doctrine “precludes lower federal court jurisdiction over claims seeking review of state court

judgments . . . no matter how erroneous or unconstitutional the state court judgment may be.”

Brokaw v. Weaver, 305 F.3d 660, 664 (7th Cir. 2002) (citing Remer v. Burlington Area Sch. Dist,

205 F.3d 990, 996 (7th Cir. 2000)). The doctrine applies not only to claims that were actually

raised before the state court, but also to claims that are inextricably intertwined with state court

determinations. District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 n. 16 (1983).

A state litigant seeking review of a state court judgment must follow the appellate process through

the state court system and then directly to the United States Supreme Court. See GASH Assocs. v.

Village of Rosemont, III, 995 F.2d 726, 727 (7th Cir. 1993).

       Plaintiff’s claims are inextricably intertwined with the underlying state court judgment.

Central to Plaintiff’s § 1692e and § 1692f claims lie Plaintiff’s allegations that “Defendant’s

collection letter falsely communicated to Plaintiff that a judgment has been entered against her

when in fact no collectable judgment was entered against her.” Doc. 15 at ¶ 27; see also ¶ 28

(“Defendant violated §1692e(5) when it threatened to take legal action against Plaintiff, when it

had no intentions on taking such actions and took no legal actions, as Defendant could not collect


Defendant’s Motion to Dismiss                                                            Page 5 of 11
     Case: 1:19-cv-02142 Document #: 19 Filed: 07/02/19 Page 6 of 11 PageID #:44




on the Judgment entered.”) (emphasis added); ¶ 29 (“Defendant’s collection letter erroneously and

deceptively indicated that a valid judgment had been entered against Plaintiff when no such

judgment existed, as the judgment against Plaintiff was filed in the wrong jurisdiction”) (emphasis

added); ¶ 30 (“collection letter threatens legal actions against Plaintiff if the subject debt was not

satisfied and falsely stated that a collectable judgment was entered against Plaintiff.”) (emphasis

added). The judgement at issue concerns a state court action styled and numbered, Arrow

Financial Services, LLC. v. Saretha C. Williams in the Circuit Court of Cook County, Illinois

(No.2010-M-1104802). Exhibit B. Plaintiff complains that FNCB made false, deceptive and

misleading representations or threats through its letter and its reference to the underlying state

court judgment as it was allegedly entered in the wrong county. See, e.g., Doc. 15 at ¶ 27

(“Defendant’s collection letter falsely communicated to Plaintiff that a judgment has been entered

against her when in fact no collectable judgment was entered against her.”); at ¶ 11 (“Despite

Defendant’s contention that a collectable Judgment has been entered against Plaintiff, Defendant’s

Judgment was not collectable, as it was filed in the wrong county.”).

        In essence, Plaintiff complains of the injuries caused by the underlying state court

judgment—that the judgment was obtained in an incorrect venue—and invites this Court to review

and reject the underlying state court judgment. For this Court to evaluate Plaintiff’s claims, this

Court must necessarily determine whether the underlying state court judgment was filed in the

incorrect venue as therein lies the alleged falsity, deception or misrepresentation in the present

suit. See Doc. 15. Whether or not the underlying state court judgment was obtained in the correct

or incorrect county is not for this Court to decide. Such claims are the very claims barred by the

Rooker-Feldman doctrine. Consequently, this Court should this Plaintiff’s Amended Complaint

in its entirety.




Defendant’s Motion to Dismiss                                                             Page 6 of 11
     Case: 1:19-cv-02142 Document #: 19 Filed: 07/02/19 Page 7 of 11 PageID #:44




D.      Alternatively, This Court Should Dismiss Plaintiff’s § 1692e and § 1692f Claims For
        Failure To State A Claim Upon Which Relief Can Be Granted.

        Plaintiff’s FDCPA claims are predicated upon the absence of a “collectible” judgment

against her and an alleged threat to file a lawsuit against Plaintiff if she did not resolve the debt.

See, e.g., Doc. 15 at ¶¶ 11, 27, 28, 29 and 30. Both allegations fail as a matter of law.

      i.        The unsophisticated debtor standard.

        When assessing an FDCPA claim, the Seventh Circuit views the claim through the eyes of

an “unsophisticated debtor.” McMillan v. Collection Professionals Inc., 455 F.3d 754, 758 (7th

Cir. 2006) (citing Gammon v. GC Servs. Ltd. P’ship, 27 F.3d 1254, 1257 (7th Cir. 1994)). This

standard presumes that the average debtor “possesses rudimentary knowledge about the financial

world, is wise enough to read collection notices with added care, possesses ‘reasonable

intelligence,’ and is capable of making basic logical deductions and inferences.” Pettit v. Retrieval

Masters Creditors Bureau, Inc., 211 F.3d 1057, 1060 (7th Cir. 2000). Additionally, “as a matter

of law, [courts] shall not entertain a plaintiff's bizarre, peculiar, or idiosyncratic interpretation of a

collection letter.” McMillan, 455 F.3d at 758.

     ii.        There was a valid judgment entered against Plaintiff.

        Even under the unsophisticated debtor standard, however, FNCB’s letter does not violate

§ 1692e or § 1692f of the FDCPA. The letter and specifically, the language at issue states: “This

is to advise [Plaintiff] that a judgment has been entered against [Plaintiff]. The judgment against

[Plaintiff] has been placed with [FNCB] for collection by [FNCB’s] client LVNV Funding, LLC.

Exhibit A; Doc. 15 at ¶ 10. A judgment was entered against Plaintiff on June 8, 2010 in the matter

of Arrow Financial Services, LLC. v. Saretha C. Williams in the Circuit Court of Cook County,

Illinois (No.2010-M-1104802). Exhibit B (“On 6-08-10 judgment was entered in this court in

favor of the Plaintiff, and against the Defendant(s), whose address is: 3056 MATTHEW LN APT



Defendant’s Motion to Dismiss                                                                 Page 7 of 11
     Case: 1:19-cv-02142 Document #: 19 Filed: 07/02/19 Page 8 of 11 PageID #:44




D2, HOMEWOOD IL 60430-2881, in the amount of $1159.05 plus costs.”).                         There is an

underlying state court judgment. The judgment was never challenged. The judgment was never

appealed. The judgment was never overturned. The judgment is valid.

         Given the existence of a judgment against Plaintiff and given that the underlying state court

judgement as never been challenged, no facts imaginable would support Plaintiff’s claim.

Consequently, this Court should dismiss Plaintiff’s claims as a matter of law.

     iii.          FNCB’s letter does not threaten to take legal action against Plaintiff.

         Nor does FNCB’s letter threaten to take legal action against Plaintiff. As stated, the

language at issue states: “This is to advise [Plaintiff] that a judgment has been entered against

[Plaintiff]. The judgment against [Plaintiff] has been placed with [FNCB] for collection by

[FNCB’s] client LVNV Funding, LLC. Exhibit A; Doc. 15 at ¶ 10. Plaintiff alleges that FNCB’s

letter and specifically, the language at issue somehow amounts to a “threat[] to file a lawsuit

against Plaintiff if she did not resolve the subject debt. Doc. 15 at ¶¶ 28, 30. The language at issue

merely advises Plaintiff that a judgment was entered against her and that FNCB’s client placed the

judgment with FNCB for collection. Id. There is no threat of suit in the language at issue. There

is no threat of suit in the letter at issue. Exhibit A. Consequently, this Court should dismiss

Plaintiff’s claims as a matter of law. See McMillan, 455 F.3d at 758 (“as a matter of law, [courts]

shall not entertain a plaintiff's bizarre, peculiar, or idiosyncratic interpretation of a collection

letter.”).

      iv.          Plaintiff’s § 1692f claim fails as it is based on the same conduct as her § 1692e
                   claim.

            Finally, with respect to Plaintiff’s § 1692f claim alone, Plaintiff’s § 1692f claim is further

deficient because the claim is for the same allegations as Plaintiff’s complaint under § 1692e.

Although the Seventh Circuit has not ruled on this specific issue, district courts throughout have



Defendant’s Motion to Dismiss                                                                 Page 8 of 11
    Case: 1:19-cv-02142 Document #: 19 Filed: 07/02/19 Page 9 of 11 PageID #:44




held that a 1692f claim is deficient if it fails to identify a misconduct beyond that which is asserted

in its other FDCPA claims. See, e.g., Rush v. Portfolio Recovery Assocs. LLC, 977 F.Supp.2d 414,

432 (D.N.J. 2013) (“Courts have therefore determined that § 1692f cannot be the basis of a

separate claim for complained of conduct that is already explicitly addressed by other sections of

the FDCPA[.]”); Chalik v. Westport Recovery Corp., 677 F.Supp.2d 1322, 1329 (S.D. Fla. 2009)

(“However, a claim of a violation of Section 1692f is deficient if it ‘does not identify any

misconduct beyond that which Plaintiffs assert violate other provisions of the FDCPA.’”) (quoting

Foti v. NCO Fin. Sys., 424 F.Supp.2d 643, 667 (S.D.N.Y.2006)); Masuda v. Thomas Richard &

Co., 759 F. Supp. 1456, 1461 n.10 (C.D. Cal. 1991) (“Congress employed general language to

‘enable the courts, where appropriate, to proscribe . . . improper conduct which is not specifically

addressed.’”).

       Plaintiff’s § 1692f claim is based upon the alleged absence of a “collectible” judgment

against her and an alleged threat to file a lawsuit against Plaintiff if she did not resolve the debt.

See Doc. 15 at ¶ 30 (“Defendant violated §1692f by using unfair and unconscionable means to

collect on the subject debt. Specifically, Defendant’s collection letter threatens legal actions

against Plaintiff if the subject debt was not satisfied and falsely stated that a collectable judgment

was entered against Plaintiff. Defendant’s conduct was unfair because it used such threats to worry

Plaintiff into making a payment on the subject debt.”). Her § 1692f claim is based upon the

identical alleged conduct upon which she bases her § 1692e claim. Consequently, and in addition

to the reasons stated above, this Court should dismiss Plaintiff’s § 1692f.

                                          CONCLUSION

       Plaintiff has already had one opportunity to amend her complaint. Plaintiff’s Amended

Complaint, however, continues to be deficient. The new allegations raised in her Amended




Defendant’s Motion to Dismiss                                                              Page 9 of 11
    Case: 1:19-cv-02142 Document #: 19 Filed: 07/02/19 Page 10 of 11 PageID #:44




Complaint places this case at crossroads with the Rooker-Feldman doctrine. Further, there is a

valid underlying state court judgment at issue in this case. Finally, regardless of how FNCB’s

letter is interpreted, there is no threat of suit against Plaintiff.   Accordingly, this Court should

dismiss Plaintiff’s Amended Complaint with prejudice.

        WHEREFORE, Defendant First National Collection Bureau, Inc. respectfully requests that

this Court grant its Motion to Dismiss, dismiss all claims against Defendant with prejudice, and

for any other relief Defendant is entitled to at law or in equity.




Dated: July 2, 2019.                                Respectfully Submitted,

                                                    MALONE FROST MARTIN PLLC

                                                    /s/ Robbie Malone
                                                    ROBBIE MALONE
                                                    Texas State Bar No. 12876450
                                                    Email: rmalone@mamlaw.com
                                                    EUGENE XERXES MARTIN, IV
                                                    Texas State Bar No. 24078928
                                                    Email: xmartin@mamlaw.com
                                                    PATRICK A. WATTS,
                                                    Missouri State Bar No. 61701
                                                    Email: pwatts@mamlaw.com
                                                    JIN S. SHIN
                                                    Texas State Bar No. 24096295
                                                    Email: jshin@mamlaw.com
                                                    8750 North Central Expressway, Suite 1850
                                                    Dallas, Texas 75231
                                                    TEL: (214) 346-2630 | FAX: (214) 346-2631

                                                    COUNSEL FOR DEFENDANT
                                                    FIRST NATIONAL COLLECTION
                                                    BUREAU, INC.




Defendant’s Motion to Dismiss                                                            Page 10 of 11
    Case: 1:19-cv-02142 Document #: 19 Filed: 07/02/19 Page 11 of 11 PageID #:44




                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document has been

  forwarded via CM/ECF system to Plaintiff’s counsel on this 2nd day of July, 2019.

     Alexander James Taylor
     Omar T. Sulaiman
     Marwan R. Daher
     Sulaiman Law Group, Ltd.
     2500 South Highland Avenue, Suite 200
     Lombard, IL 60148
     ataylor@sulaimanlaw.com
     osulaiman@sulaimanlaw.com
     mdaher@sulaimanlaw.com

                                                 /s/ Jin S. Shin
                                                 JIN S. SHIN




Defendant’s Motion to Dismiss                                                     Page 11 of 11
